Denied and Opinion Filed January 23, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00001-CV

                         IN RE TERRENCE MARK GORE, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF12-12707-U

                            MEMORANDUM OPINION
                        Before Justices Bridges, Fillmore, and Schenck
                                 Opinion by Justice Bridges
       Before the Court is relator’s January 3, 2017 petition for writ of mandamus. Relator has

appealed the orders complained of in this original proceeding. That appeal remains pending and

is docketed as case number 05-16-00370-CV. Relator raises the same issues and asserts the

same arguments in his petition for writ of mandamus as he raises and asserts in his brief in case

number 05-16-00370-CV. Relator has an adequate remedy on appeal. Accordingly we deny

relator’s petition for writ of mandamus. See In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding).



                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

170001F.P05